        Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 1 of 17 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

BRETT DIWA,
individually, and on behalf of all
others similarly situated,

Plaintiff,
v.                                                          Case No.:

OMNI MANAGEMENT GROUP LLC, ALL
SEASONS TRAVEL AND RESORT INC. d/b/a
VACATION VILLAS OF FLORIDA; and LAWRENCE
FLYNN,

Defendants.
____________________________________________/

                  FLSA SECTION 216B COLLECTIVE ACTION COMPLAINT

        Plaintiff, BRETT DIWA (“Diwa”), individually and on behalf of all others similarly

situated (collectively “Plaintiff”), by and through the undersigned counsel, sues Defendants,

OMNI MANAGEMENT GROUP LLC (“Omni”), ALL SEASONS TRAVEL AND RESORT

INC. (“All Seasons”); and LAWRENCE FLYNN, individually, (collectively “Defendants”),

pursuant to 29 U.S.C. § 216(b) of the Fair Labor Standards Act ("FLSA") overtime wage

provisions, and states as follows:

                  INTRODUCTION AND PRELIMINARY STATEMENT

        1.     Defendants operate a business enterprise selling timeshare vacation packages and

other travel promotions related in part or whole to a timeshare resort called Silver Lakes, located

in Kissimmee, Florida, from a call center type office in Tampa, Florida.

        2.     Defendants operate out of primarily one physical principal office location located

at 10500 University Drive, in Suites #190, and #180, as well as utilizing Silver Lakes Resort for




                                          Page 1 of 17
       Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 2 of 17 PageID 2



additional operations, and use the fictitious names of “Vacation Villas of Florida.”

       3.      Defendants have a high turnover of employees and they historically hire a large

group of people effectively working as inside sales representatives, including Plaintiff, under

various job titles including “Sales Representative,” “Travel Coordinator,” “Reservationist,”

“Customer Service Representative,” or simply “Telemarketer” (collectively “inside sales

representatives”) and all of which were hourly paid employees hired with a promise of

commissions and bonuses.

       4.      Defendants change the pay plans and commission structure routinely and

pervasively with the intention to mislead and confuse workers and to discourage complaints and

lawsuits or claims for unpaid wages and commissions.

       5.      Eventually, all inside sales representatives are paid on a convoluted, confusing,

and weekly changing base pay plan with eligibility for commissions.

       6.      Defendants hired Plaintiff, and all others similarly situated, to work in a high

pressured, “boiler room” type sales environment with a full time and mandatory work schedule

under the micro-management of Defendants, subject to quotas, and under a willful

misclassification of Plaintiff, and this class of employees, as salaried exempt employees in order

to avoid all of Defendants’ obligations and FICA taxes, and simply put, to reduce expenses,

increase profits, and evade the laws.

       7.      Defendants also willfully edit, manipulate, and falsify time records in an

intentional effort to conceal evidence of overtime hours worked by inside sales representatives.

       8.      Plaintiff, and all similarly situated, current and former inside sales representatives,

were all misclassified by Defendants as salaried exempt employees or subjected to a common




                                           Page 2 of 17
       Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 3 of 17 PageID 3



unlawful and fraudulent practice of shaving and editing time records to evade the overtime

requirements of the FLSA.

        9.       Plaintiff brings this action for violation of the Fair Labor Standards Act

individually and on behalf of all others similarly situated recover the overtime wages stolen by

Defendants in there willful scheme to evade the overtime wage requirements of the FLSA.

        10.      Defendants willfully misclassified Plaintiff and the class of similarly situated

inside sales reps as exempt from overtime, and willfully refused to pay them overtime wages.

        11.      Alternatively, Defendants had a policy and practice of refusing to pay a premium

for overtime hours worked to Plaintiff and the class of similarly situated, paying them only

straight time, or not at all, as well as editing or removing overtime hours they knew, saw and

were aware had been worked by Plaintiff and the class of similarly situated.

        12.      In this pleading, “Defendants” means the named Defendants and any other

corporation, organization or entity responsible for the unlawful employment practices

complained of herein (discovery may reveal additional Defendants that should be included).

                                   JURISDICTION AND VENUE

        13.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331 because this action involves a Federal Statute, 29 U.S.C. §216 (b), the Fair Labor

Standards Act.

        14.      This Court has personal jurisdiction over this action because Defendants operated

substantial business in this District in Tampa, Hillsborough County, Florida and the damages at

issue occurred in this District.

        15.      Venue is proper to this Court pursuant to 29 U.S.C. §216(b), and the acts




                                           Page 3 of 17
         Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 4 of 17 PageID 4



complained of accrued within this District at Defendants’ primary office located in Tampa,

Hillsborough County, Florida.

                                          THE PLAINTIFF

         16.    Plaintiff Diwa resided in Tampa, Hillsborough County, Florida at all times

material to the instant action.

         17.   At all times relevant to this lawsuit, Plaintiff worked for the Defendants at

Defendnats’ corporate office in Tampa, Hillsborough County, Florida.

         18.    Plaintiff Diwa worked for Defendants from November, 2016, until November,

2018, in the call center and Defendants’ offices, as a Sales Representative.

         19.    Plaintiff’s primary duties were to schedule appointments, solicit people to tour

Silver Lake Resort timeshare properties and to sell them vacation packages or additional travel

plans.

         20.    Plaintiff was never paid a premium for overtime hours, and his pay stub would

never reflect more than forty (40), and usually “40” as the total hours worked, despite the fact

that he had a mandatory corporate schedule which required overtime hours, working Monday to

Saturday from 2pm until 10pm.

         21.    Even though the shift allegedly ended at 10pm, Plaintiff regularly worked until

11pm and sometimes until 12am.

         22.   Plaintiff rarely, if ever, was able to take any meal break and regularly worked fifty

(50) to fifty-five (55) hours per week.

         23.   As a call center employee, Plaintiff Diwa was paid $10.00 per hour during training,

and after he earned his second commission, was paid $8.25 per hour thereafter.




                                            Page 4 of 17
       Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 5 of 17 PageID 5



       24.     Plaintiff was strangely classified by Defendants as a “salaried” employee, but in

fact was not on any salary, and was subject to deductions for being late or leaving early, and

changes in his weekly pay depending upon sales and hours.

       25.     Plaintiff was subject to discipline if he was late or left early and could not vary his

schedule or shift or come and go as he pleased.

       26.     Plaintiff was never paid a premium for overtime hours, and Plaintiff’s pay stubs

always reflected no more than forty (40) hours worked.

                                         The Defendants

       27.     OMNI MANAGEMENT GROUP LLC. is a Florida For Profit Corporation, with

its principal place of business located at 10500 University Drive, in Suites #190, and 180,

Tampa, Fl 33612. The company is owned, managed, and controlled by Defendants Lawrence

Flynn. Defendants may be served through its registered Agent, Lawrence Flynn, at the same

corporate address in Suite #180.

       28.     ALL SEASONS TRAVEL AND RESORT INC. is a FOREIGN For Profit

Corporation, with its principal place of business located at 10500 University Drive, in Suites

#190, and 180, Tampa, Fl 33612.          The company is owned, managed, and controlled by

Defendant Lawrence Flynn. Defendant may be served through its registered Agent, Lawrence

Flynn at the same corporate address in Suite #180.

       29.     Upon information and belief both Omni and All Seasons operated under the

business name of Vacation Villas of Florida.

       30.     Defendant, Lawrence Flynn, is an owner of Omni and All Season, the highest

ranking offer, and day to day manager of the businesses including Vacation Villas of Florida.




                                           Page 5 of 17
       Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 6 of 17 PageID 6



           31.   Neither Omni nor All Season have a human resources (HR) department or HR

officer.

           32.   Omni and All Seasons are involved with making decisions regarding all hiring,

firing and disciplinary decisions, compensation policies, pay plans and pay practices including

the unlawful pay practices complained of herein.

           33.   Upon information and belief, Defendants operated all businesses at a single

principal place of business, with the same officers, owners and sharing of employees,

independent contractors and all work being performed as single common business enterprise.

           34.   Lawrence Flynn is individually an “Employers” within the meaning of the FLSA

as he set the compensation plans, work schedules, and directed and supervised the work of

Plaintiff and all others similarly situated.   He is also the highest ranking officer, manager and

one of the primary shareholders in the companies.

           35.   Defendants qualify for and are subject to both traditional and enterprise coverage

under the FLSA for the relevant time periods pertinent to this Complaint. Said differently,

Defendants are subject to the Fair Labor Standards Act.

           36.   At all relevant times, Defendants have been and continue to be employers

engaged in interstate commerce and/or the production of goods for commerce, within the

meaning of FLSA 29 U.S.C. §§ 206(a) and 207(a), selling vacation plans across state lines,

accepting and processing payments over the internet and wires, sending mail interstate, and

contacting and calling upon citizens of the United States and of foreign countries from their

offices located in Tampa, Florida.

           37.   Plaintiff was an employee of Defendants within the meaning of FLSA § 203.




                                            Page 6 of 17
       Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 7 of 17 PageID 7



        38.     Upon information and belief, the Defendant corporations individually and

combined have business revenues exceeding $500,000.00 annually and are an employer subject

to and covered by the FLSA under enterprise coverage.

        39.     Alternatively, Plaintiff was engaged in interstate commerce, sending mail

interstate and internationally, calling upon and soliciting and selling to persons interstate and

internationally, and processing and accepting payments of funds including by credit cards across

state lines and internationally.

                                   GENERAL ALLEGATIONS

        40.     Payroll Checks were paid to Plaintiff on the accounts of Vacation Villas of Fla, (a

fictitious name operated by Defendant All Seasons Travel and Resort Inc.), and under Omni.

        41.     Defendants commingled funds for the multiple corporations, shared employees,

offices, supervision, policies, procedures and pay practices such that they are essentially the

alter-ego of each other, a single business enterprise and Joint Employers.

        42.     Employees, including Plaintiff, had no idea which corporation or company they

were performing work for and which company or entity would pay them, as Defendants were

evasive and less than forthright about who they worked for.

        43.     The FLSA provides that, with certain exceptions, employers must pay employees

overtime of at least one and one-half (1.5) times their regular hourly rate of pay for any hours

worked over forty (40) in a week. See 29 U.S.C. § 207(a)(1).

        44.     The FLSA exempts certain employees from the overtime requirements. However,

an “employer bears the burden of proving an exemption applies, and we construe FLSA

exemptions narrowly.” Adams v. BSI Mgmt. Sys. Am., 523 F. App'x 658, 660 (11th Cir. 2013)




                                           Page 7 of 17
       Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 8 of 17 PageID 8



citing Abel v. S. Shuttle Servs., Inc., 631 F.3d 1210, 1212 (11th Cir. 2011); Donovan v. Nekton,

Inc., 703 F.2d 1148, 1151 (9th Cir. 1983) (employer carries the burden of proving an FLSA

exemption applies).

       45.     Diwa, and the class of similarly situated sales representatives, cannot be classified

as exempt under any applicable exemption in the FLSA.

       46.     At no time did Defendants claim or assert any Retail Service 207(i) exemption

applicable to Plaintiff, and the class of similarly situated, nor did they have a bona fide

commission plan, and Plaintiff did not receive at least time and one half (1.5) of minimum wage

for all hours worked.

       47.     Further, Defendants cannot rely upon the administrative or executive exemptions

as the inside sales representative position fails the salary basis test as Plaintiff were never paid a

salary of at least $455.00 per week.

       48.     Regardless, the position of an inside sales representative is not an exempt

position, and does not satisfy any of the elements of an executive or administrative exemption.

Moreover, the sales work of Plaintiff was completely inside telephonic sales.

       49.     Defendants set quotas, production goals, and other metrics, which if not met,

would result in termination of Plaintiff’s employment, and reductions in their compensation.

       50.     Plaintiff and the class of similarly situated employees were all willfully

misclassified by Defendants as exempt employees.

       51.     Alternatively, Plaintiff and the class of similarly situated were simply subjected to

a willful policy and practice of Defendants refusing to pay overtime wages, and/or a De Facto

Policy against paying overtime wages, coupled with their willful practice of fraudulently editing




                                            Page 8 of 17
       Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 9 of 17 PageID 9



and shaving all overtime hours from the time records and simply refusing to comply with Section

207 of the FLSA.

       52.     Upon information and belief, Defendants have employed 50 or more inside sales

representatives and other customer service employees at certain times from their offices in

Tampa, and upon information and belief, with turn over in the past three (3) years, the class of

similarly situated, numbers in the range of 200.

       53.     All company policies, pay practices and employment oversight is conducted from

the corporate office in Tampa in a uniform policy applicable to all inside sales representatives.

       54.     Defendants are required by the Fair Labor Standards Act to compensate Plaintiff

and the putative class of similarly situated for all overtime hours worked at the overtime rate.

       55.     Defendants willfully engaged in practices that denied Plaintiff and other similarly

situated employees overtime compensation under the FLSA.

       56.     Defendants are required, pursuant to the FLSA, to track and record the work

hours for all non-exempt employees, and in this instance failed to do so.

       57.     Alternatively, Defendants willfully manipulated, edited, deleted or shaved off

hours worked from the time records of Plaintiff and the class of similarly situated to avoid

records of overtime hours incurred in the event of a lawsuit or claim, and also to deceive,

confuse and mislead employees.

       58.     Defendants do not and cannot have a good faith basis under the FLSA or any

other law for willfully refusing to pay Plaintiff, and the putative class of similarly situated,

overtime wages for all hours worked.




                                           Page 9 of 17
      Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 10 of 17 PageID 10



                         COLLECTIVE ACTION ALLEGATIONS

       59.     Diwa brings this suit pursuant to Section 216(b) of the FLSA for recovery of

overtime wages, on behalf of a collective class of similarly situated persons composed of:

       OVERTIME WAGE CLASS A:

       ALL    PERSONS   CURRENTLY    EMPLOYED     WITH  OMNI
       MANAGEMENT GROUP LLC, OR ALL SEASONS TRAVEL AND
       RESORT INC., D/B/A VACATION VILLAS OF FLORIDA OR
       EMPLOYED IN THE 3 YEARS PRECEDING THE FILING OF THIS
       COMPLAINT AS INSIDE SALES REPRESENTATIVES OR CUSTOMER
       SERVICE EMPLOYEES WORKING AS RESERVATIONISTS, TRAVEL
       CONSULTANTS OR SALES REPRESENTATIVES OR ANY OTHER
       TITLE USED TO DESCRIBE THE SAME POSITIONS

       60.     Diwa alleges on behalf of the Putative Classes who elect to opt-in to this action

that they are entitled to unpaid overtime wages, as required by 29 U.S.C. § 207.

       61.     The exact number of the members of the Class is unknown to Plaintiff at this time

and can only be ascertained through appropriate discovery, but upon information and belief is

upwards in the range of 200 to 350 persons.

       62.     As a result of Defendants’ willful violations of the FLSA overtime wage

provision, Diwa and members of the Classes were unlawfully and grossly under-compensated for

their work in violation of the FLSA.

       63.     Although the FLSA provides for certain exemptions to the mandates of paying

overtime compensation, no exemptions apply in the instant matter to Plaintiff and the class of

similarly situated.

       64.     Defendants thumbed their noses at the wage laws, having been subjected to

similar lawsuits and claims for allegedly willfully violating the minimum wage and overtime

laws in the case of Lentz, Bratton, et al v. All Seasons Travel and Resort Inc., Lawrence Flynn,



                                         Page 10 of 17
        Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 11 of 17 PageID 11



Case No: 8:10-cv-02270-VMC-AEP, Middle District of Florida, which was settled in March

2011.

         65.    Unless proven to be exempt from the protection of the FLSA, all employees are

entitled to premium overtime pay for work in excess of forty (40) hours per week.

         66.    Evidence reflecting the precise number of overtime hours worked by Diwa and

every other member of the Class, as well as the applicable compensation rates, are in the

possession of the Defendants. If records are not available, Plaintiff and members of the Class

may establish the hours they worked solely by their testimony, and the burden of overcoming

such testimony shifts to the employer. See Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680

(1946), cited by P&K Rest. Enter., LLC v. Jackson, 758 F. App'x 844, 848 (11th Cir. 2019).

         67.      Diwa will fairly and adequately protect the interests of the Class and have

retained counsel that is experienced and competent in collective actions and employment

litigation. Diwa has no interest that is contrary to, or in conflict with, members of the Class.

         68.    A collective action suit, such as the instant one, is superior to other available

means for a fair and efficient adjudication of this lawsuit. The damages suffered by individual

members of the Class may be relatively small when compared to the expense and burden of

litigation, making it virtually impossible for members of the Class to individually seek redress

for wrongs done to them by Omni, All Seasons, and the Flynn.

         69.    A collective action is, therefore, superior to other available methods for the fair

and efficient adjudication of the instant controversy. Absent these actions, the members of the

Class likely will not obtain redress of their injuries.

         70.    Furthermore, even if any member of the Class could afford individual litigation




                                            Page 11 of 17
     Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 12 of 17 PageID 12



against Defendants, it would be unduly burdensome to the judicial system.              The instant

methodology, when compared to voluminous individual actions, has fewer management

difficulties and provides the benefits of unitary adjudication, economies of scale, and

comprehensive supervision by a single court. Concentrating this litigation in one (1) forum will

promote judicial economy and parity among the claims of individual members of the Classes and

provide for judicial consistency.

       71.      There is a well-defined community of interest in the questions of law and fact

affecting the Class as a whole. The question of law and fact common to each of the Class

predominate over any questions affecting solely individual members of the action. Among

common questions of law and fact are:

       a.       Whether Diwa and the members of the Putative Classes were underpaid for all

overtime hours worked in violation of the FLSA;

       b.       Whether Defendants’ actions of editing, withholding, and manipulating time

tracking systems and records and otherwise willfully refusing to pay a premium for all overtime

hours worked violates the FLSA and are unlawful pay practices under the FLSA;

       c.       Whether Defendants failed to maintain and preserve accurate and true records of

all hours worked and wages earned by the Diwa and the putative Class; and

       d.       Whether Defendants have willfully and without good faith, violated the overtime

requirements of the FLSA, such that liquidated damages and a three (3) statute of limitations

should apply.

       72.      Diwa knows of no difficulty that will be encountered in the management of this

litigation as a collective action or that would preclude a single trier of fact from determining the




                                          Page 12 of 17
      Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 13 of 17 PageID 13



damages owed to the classes.

        73.     Pursuant to 20 U.S.C. § 216(b), Diwa seeks to prosecute the FLSA claims as a

collective action on behalf of the Class.

        74.     Notice of the pendency and any resolution of this action can be provided to

Putative members of the classes by mail, print, and/or internet publication.

        75.      Diwa brings this action as a collective action pursuant to Section 216(b) of the

FLSA.

                                    COUNT I
                  UNPAID OVERTIME DUE UNDER SECTION 207 FLSA
                      THE FLSA: 216(b) COLLECTIVE ACTION

        76.     Plaintiff realleges and incorporates by reference the above paragraphs as if fully

set forth in this Count.

        77.     When hired, Plaintiff relied upon promises and representations from Defendants

that he would be paid for all hours worked according to state and federal wage laws.

        78.     At all relevant times, Defendants employed Diwa within the meaning of the

FLSA.

        79.     Defendants may have misclassified Plaintiff and all inside sales representatives as

salaried, exempt employees, thereby refusing to pay or failing to pay overtime compensation due

to Plaintiff and the class of inside sales representatives for hours worked in excess of forty (40)

hours per week at rates of one and one half (1.5) times their regular rate of pay.

        80.     Alternatively, Defendants simply refused to pay a premium for overtime hours

worked for Plaintiff and the class of similarly situated.

        81.     Defendants edited, shaved off, and removed overtime hours from time records,




                                            Page 13 of 17
      Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 14 of 17 PageID 14



and otherwise willfully withheld paying overtime wages as a policy to Plaintiff and all others

similarly situated.

       82.      Plaintiff and the class of similarly situated regularly worked overtime hours

without being paid any compensation for their hours worked, despite having mandatory similar

work schedules of Monday to Saturday, from 2pm to 10pm, (48 hours).

       83.      Diwa routinely worked overtime hours, more than forty (40) hours in a

workweek, without being paid a premium for all such hours worked.

       84.      Through communications with co-workers, it was clear that Defendants subjected

all employees to the same pay practice and De Facto Policy of editing and shaving of overtime

hours, and had the same unlawful pay practices of refusing to pay a premium for all overtime

hours worked.

       85.      Plaintiff rarely took breaks, routinely worked through breaks, and even when he

did take breaks, the breaks were less than thirty (30) minutes.

       86.      Defendants have willfully violated the FLSA by misclassifying or treating its

employees as exempt from overtime, or alternatively, by willfully refusing to pay Plaintiff and

the class a premium for all overtime hours worked.

       87.      Defendants maintained a scheme to willfully avoid the overtime wage laws of the

FLSA by employing variable pay practices changed from week to week. Defendants paid Diwa

and the class of similarly situated either as a commission only employee paying solely

commissions, while never paying any premium for overtime hours, or paying them as an hourly

employees or “salaried” employees, while never paying a premium for overtime hours worked.

       88.      Defendants determined which method would be higher for that employee for that




                                          Page 14 of 17
     Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 15 of 17 PageID 15



given week, not calculating or factoring in payment of an overtime premium at time and one half

the employee’s regular rate of pay, and then paying the employee the higher of the two methods.

However, Defendants’ comparisons are not accurate because Defendants’ calculations under an

hourly employee method do not include premiums overtime wages in their calculations.

       89.     More importantly, the flip flop on sometimes a weekly basis of the method of

paying employees left Plaintiff and the class of similarly situated always confused as to what

they were entitled to be paid and, if the pay they were receiving for the week was accurate and

proper and in compliance with the FLSA.

       90.     Even when Defendants did pay Plaintiff and the class of similarly situated some

flat salary sum, they made deductions from their pay various things such as “headsets”, loans,

and chargebacks.

       91.     Defendants’ failure to pay Diwa and all similarly situated inside sales

representatives overtime compensation at a rate no less than time and one-half (1.5) times their

regular rate of pay for hours worked over forty (40) in each and every given workweek is a

violation of the FLSA, specifically, 29 U.S.C. § 207.

       92.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(A).

       93.     Due to Defendants’ FLSA violations, Diwa and the class of similarly situated

employees has suffered damages, and are entitled to recover from Defendants the unpaid

overtime compensation, an additional equal amount as liquidated damages, reasonable attorneys’

fees, costs and disbursements of this action, pursuant to 29 U.S.C. § 216(b).

       94.     Defendants do not have a good faith basis under the FLSA for misclassifying




                                          Page 15 of 17
      Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 16 of 17 PageID 16



Plaintiff and the class of similarly situated as exempt, or from willfully refusing to pay a

premium to Plaintiff and the class of similarly situated for all overtime hours worked over forty

(40) in a work week.

       95.     Defendants knew that Plaintiffs and the class of similarly situated routinely

worked more than forty (40) hours in a work week, and aside from willfully refusing to pay for

all hours, also edited, shaved off and removed or manipulated time records to erase and conceal

the overtime hours worked.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, BRETT DIWA, Individually and on behalf of all others

similarly situated, prays for the following relief:

       a.      An order designating this action as a collective action and issuance of notice
pursuant to 29 U.S.C. § 216(b) to all similarly situated individuals with instructions to permit
them to assert timely FLSA claims in this action by filing individual Consents to Join pursuant to
§216(b), and that this notice be sent to all past and present employees of Defendants at any time
during the three (3) year period immediately preceding the filing of this suit, through and
including the date of this Court's issuance of the Court Supervised Notice;

       b.      An order appointing Plaintiff Diwa as the respective class representative for the
Putative Class of similarly situated inside sales representatives;

       c.    A judgment finding that Defendants willfully and in bad faith violated the
overtime compensation provisions of the FLSA;

       d.      An order instructing Defendants cease the unlawful employment practices under
the FLSA;

        e.     That the Court award Plaintiff Diwa and the members of the putative Class
overtime compensation for all the previous hours worked over forty (40) hours in a work week
that they did not receive at least one and one-half (1.5) time compensation for in any given week
during the past three (3) years, AND liquidated damages of an equal amount of the owed
overtime, in addition to penalties and interest on said award pursuant to §216 of the FLSA;

        f.      That the Court award Plaintiff Diwa a collective action representative incentive or
service award for his effort and time dedicated to bringing justice through this action and the
extra effort he put forth in leading this litigation;

                                            Page 16 of 17
     Case 8:19-cv-01660 Document 1 Filed 07/09/19 Page 17 of 17 PageID 17




       g.      An order awarding attorneys’ fees and costs pursuant to § 216 of the FLSA;

       h.      That the Court award any other legal and equitable relief as this Court may deem
appropriate, including barring any retro-active applications of exemptions.

       WHEREFORE, Plaintiff, Brett Diwa, individually and on behalf of all others similarly

situated, seeks all damages available at law and in equity this court deems just and fair, and an

award of reasonable attorney’s fees and expenses of litigation.



Respectfully submitted July 9, 2019


                                                      /s/ Mitchell Feldman
                                                      Mitchell L. Feldman, Esquire
                                                      Florida Bar No.: 0080349
                                                      FELDMAN LEGAL GROUP
                                                      6940 W. Linebaugh Ave, #101
                                                      Tampa, Florida 33625
                                                      Tel: 813-639-9366
                                                      Fax: 813-639-9376
                                                      Email: mlf@feldmanlegal.us
                                                      Secondary: mhockensmith@feldmanlegal.us
                                                      Attorney for Plaintiff, and the class of
                                                      similarly situated




                                          Page 17 of 17
